— Determination of respondent Police Commissioner dated July 22, 1991, which approved the Hearing Officer’s finding that the petitioner had uttered a racial slur and imposed a penalty of forfeiture of 15 days’ vacation, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Milton L. Williams, J.], entered February 20, 1992), is dismissed without costs or disbursements.
The determination that petitioner uttered a racial slur is supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). The eyewitness promptly reported the incident within minutes. Moreover, petitioner failed to prove that the complainant’s testimony was incredible (Matter of Pell v Board of Educ., 34 NY2d 222). Nor do we find the penalty imposed to be unduly harsh. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.